Citation Nr: 1800375	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  15-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967 with service in the Republic of Vietnam.  He was also the recipient of the Combat Infantryman Badge.  

The Veteran passed away in June 2014; the appellant is his surviving spouse. This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

The July 2017 decision of the Board held that the claim for DIC benefits pursuant to the provisions of 38 U.S.C. § 1318 is without legal merit, and remanded the issue of service connection for the cause of the Veteran's death to the Agency of Original Jurisdiction (AOJ) for further development and adjudication. Following the completion of the development requested the AOJ issued a supplemental statement of the case (SSOC) in August 2017 continuing denial of the Appellant's claim.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1. The Veteran passed away in June 2014 with adenoid cancer being the only cause of death listed on the death certificate.

2. At the time of his death, the Veteran was in receipt of service connected disability benefits for posttraumatic stress disorder, tinnitus, and perforation of the tympanic membrane of the left ear.

3. There is no etiological relationship between the Veteran's adenoid cancer and active duty service or a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death, adenoid cancer, are not met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.302, 3.303, 3.307, 3.309, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Appellant has not raised any procedural arguments regarding the notice or assistance provided in this case. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board also finds that the July 2017 remand directives have been substantially complied with. Stegall v. West, 11 Vet. App. 268 (1998). 



II. Analysis

Service connection for the cause of a Veteran's death requires a showing of (1) the existence of a service connected disability, and (2) a causal relationship, either principle or contributory, between the disability and the Veteran's death. 38 C.F.R. § 3.312.

Generally, to establish that there was a service connected disability there must be competent evidence showing: (1) the Veteran suffered from a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed disability and the in-service injury incurred or aggravated during service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service. See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a). A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases for if a veteran served in the Republic of Vietnam at any time from January 9, 1962, to May 7, 1975. 38 C.F.R. § 3.307(a). If a disease is not on the list of presumptive diseases associated with exposure to Agent Orange, service connection may still be established by showing that it was in fact causally linked to such exposure. See 38 U.S.C. §§ 1113(b), 1116; 38 C.F.R. §§ 3.303, 3.309(e) (2017); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

Generally, a claimant has the responsibility to present and support a claim for benefits. All information, lay evidence and medical evidence in a case is to be considered by the Board in deciding the claim. When there is an approximate balance of positive and negative evidence regarding any material issue, the claimant is to be given the benefit of the doubt. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").

The Board has an obligation to provide reasons and bases supporting its decision, but there is no need to discuss, in detail, every piece of evidence of record. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board's analysis is to focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Here, the Appellant asserts that the Veteran's cause of death, adenoid cancer, was caused by his presumed in-service herbicide agent exposure. At the time of his death, the Veteran was service-connected for posttraumatic stress disorder, tinnitus, and perforation of the tympanic membrane of the left ear. 

The Death Certificate identifies adenoid cancer as the immediate cause of death. There is no evidence suggesting an alternative or contributing cause of death in the record, and there is no contention raised by the Appellant that any condition other than adenoid cancer caused or contributed to the Veteran's death. Accordingly, the cause of death and the disability in question is considered to be adenoid cancer.

Regarding in-service incurrence, the record indicates that the Veteran served in the Republic of Vietnam during the relevant time period, and accordingly he is presumed to have been exposed to herbicide agents. 38 C.F.R. § 3.307(a). However, adenoid cancer is not included on the list of disorders warranting presumptive service connection under 38 C.F.R. § 3.309(e). Accordingly, the Board will address whether there is otherwise any direct or contributory causal connection between the herbicide agent exposure and the Veteran's death.

Review of the service records shows no evidence of in-service onset of adenoid cancer, and there is no evidence of onset within one year of discharge. Post service VA treatment records document the Veteran first seeking treatment for the condition over 40 years after his separation from service. 

In an April 2017 statement, the Appellant, through her representative, cited to an excerpt from a published study that concludes exposure to Agent Orange results in an increased risk to "all cancer sites and consistent with multi-site carcinogenic effect especially in the digestive and respiratory area." The Appellant contended that as it pertains to this case, "although the adenoids are not respiratory or digestive, they are located just above the larynx," and thus would have exposure to inhaled carcinogens in the same way as the larynx and lower respiratory tract. The Appellant contended that the "adenoids and the larynx are in close proximity and are lined by identical squamous epithelium." The Appellant contended that as such, the cause of death can be logically inferred to have been related to the Veteran's herbicide agent exposure. The Appellant requested an opinion from an appropriate physician with expertise in the area to address this argument and provide a medical opinion.

Granting the Appellant's request, the Board ordered a medical opinion on the Appellant's theory of service connection in July 2017. The resultant VA medical opinion of August 2017 was provided by a Doctor of Medicine and Assistant Professor of Medicine, Hematology and Oncology, for the Medical College of Wisconsin, who reviewed the Veteran's records and addressed the Appellant's arguments. The examiner noted that adenoid cancer is rare, accounting for 1 to 2 percent of all head and neck cancers, and noted that although some risk factors for the development of the cancer have been identified as having a potential link, such as environmental and industrial exposures, benign tumors and viral infections, and radiation exposure, cause and effect for the cancer was not definitive, and that there was insufficient evidence to link herbicide agent exposure to adenoid cancer. The examiner rejected the arguments of the Appellant, stating that "adenoid cystic carcinoma is a salivary gland cancer and as such should not be confused with adenoids which are made of lymphoid tissue and are located in the roof of the mouth." The examiner also noted that "inferring cause and effect from organ to organ" requires dedicated data to be proven, and that on his review of the data, no such cause and effect relationship exists between adenoid cancer and herbicide agent exposure. The examiner concluded that it is "less likely as not that his cancer began in service, was caused by service, or was otherwise etiologically related to active service, to include his presumed in-service herbicide agent exposure." 

Regarding the evidence addressing a causal link between adenoid cancer and herbicide agent exposure, the medical article the Appellant presents in her argument cannot be given weight in this case. The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998). Because the article is unsupported by a medical opinion, does not speak specifically to the Veteran's disease, and only addresses correlation and not causation, the Board assigns this evidence low probative weight. It must be noted that the lay medical nexus the Appellant presented in conjunction with this article was proffered by an individual not shown or otherwise presumed to possess medical expertise, and also cannot be given weight. Jandreau v. Nicholson, 492 F.3d at 1377. 

Conversely, the July 2017 VA medical opinion rejecting the causal link to herbicide agent exposure is from a qualified medical professional, has a sound rationale, and is based on a thorough review of the record. 

As to whether service connection may be warranted on a direct or presumptive basis or based on continuity of symptomatology for the adenoid cancer, the Board finds that it is not. It has not been argued, and the medical evidence does not show, that this condition manifested to any degree or was diagnosed during the Veteran's active duty service. Further, it is uncontroverted that the cause of death was not present until many years after service. The Board recognizes that it is the appellant's contention that the Veteran's cause of death is related to military service - namely, exposure to herbicidal agents. However, the record does not contain any evidence or information to suggest that the Veteran has the requisite training or expertise to offer such a complex medical opinion. As there is no evidence of in-service injury or manifestation within the first post-service year, service connection on any basis for this disability is not warranted in this case. 38 C.F.R. § 3.303, 3.307, 3.309(a).

The Board has also considered secondary service connection. As the record does not reasonably raise any contention that the adenoid cancer was caused or aggravated by any of the Veteran's service connected disabilities, secondary service connection under 38 C.F.R. § 3.310 is not warranted.

As the preponderance of the evidence indicates there is no nexus between the Veteran's adenoid cancer and his service, direct service connection is not warranted, and the benefit of the doubt rule is inapplicable. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. at 53.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


